Title: Establishment of a National Government, [30 May] 1787
From: McHenry, James
To: 


[30 May 1787]

   The delegates were considering in place of the first resolution of the Virginia Plan a substitute offered by Randolph: “that a national Government ⟨ought to be established⟩ consisting of a supreme Legislative, Executive & Judiciary” (Farrand, RecordsMax Farrand, ed., The Records of the
          Federal Convention of 1787 (4 vols.; New Haven, 1911–37)., I, 33).

Mr. Madison—The motion does go to bring out the sense of the house—whether the States shall be governed by one power. If agreed to it will decide nothing. The meaning of the States that the confed. is defect. and ought to be amended. In agreeing to the …
